             1                                                          JS-6
             2
             3
             4
             5
             6
             7                       UNITED STATES DISTRICT COURT
             8                     CENTRAL DISTRICT OF CALIFORNIA
             9   MAMMOTH RX, INC., a Delaware          CASE NO.: 2: 19-cv-03323-RGK-AFM
                 corporation,,
         10
                                Plaintiff,
         11
                       vs.                             [PROPOSED] ORDER GRANTING
         12                                            STIPULATION FOR DISMISSAL
                 FRED BATTAH aka FREDDY,               WITHOUT PREJUDICE
         13      BATTAH, an individual; REAL
                 VALUE PRODUCTS
         14      CORPORATION dba HOSPITAL
                 PHARMACEUTICAL
         15      CONSULT ANTS, a Texas
                 corporation; and DOES I through 20,
         16      inclusive,
         17                     Defendants.
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
FENTON LAW
 GROUP LLP          [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                                    WITHOUT PREJUDICE
             1                                        ORDER
             2         The Stipulation for Dismissal without Prejudice is accepted and approved,
             3   and this action is hereby dismissed without prejudice, with each party to bear its
             4   own attorneys’ fees and costs.
             5
             6
             7   DATED: March 3, 2020                   _________________________________
             8                                                Hon. R. Gary Klausner
                                                              U.S. District Court Judge
             9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28                                               -2-
FENTON LAW
 GROUP LLP       [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                                   WITHOUT PREJUDICE
             1

             2

             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
FENTON LAW
GROUP, LLP       [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL
                                 WITHOUT PREJUDICE
